  Case 2:19-cv-00541-CJC-GJS Document 29 Filed 07/12/19 Page 1 of 1 Page ID #:157

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                     JS-6
                                     CIVIL MINUTES – GENERAL

 Case No.         CV 19-00541-CJC (GJSx)                            Date       July 12, 2019
 Title            Stephanie Sotomayor v. Bank of America, N.A.


 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                          None Reported                         __________
                Deputy Clerk                   Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION WITH PREJUDICE
                           ON STIPULATION TO DISMISS CASE

       The Court, having been advised by the Plaintiff that this action has been resolved by a
Stipulation to Dismiss Case [28], hereby orders this action dismissed WITH prejudice as to Ms.
Sotomayor and WITHOUT prejudice as to the putative class. The Court hereby orders all
proceedings in the case vacated and taken off calendar.




                                                                                      -       :       -
                                                    Initials of Deputy Clerk    gga




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
